EXHIBIT 10.8
AMENDED SCHEDULE TO EXHIBIT 10.7
The persons listed on the table below have, as of the date indicated, each
entered into an agreement with the Company that is substantially identical to
the Form of Indemnification Agreement previously filed and referenced in
Exhibit 10.7, except (i) with respect to the position held, the gender and the
name and address of the indemnitee and (ii) Section 7.5 thereof is only included
in agreements entered into with directors.

          INDEMNITEE   POSITION   EFFECTIVE DATE
 
       
Joe R. Davis
  Chief Executive Officer and Director   June 30, 2004
Larry J. Alexander
  Director   June 30, 2004
Brady F. Carruth
  Director   June 30, 2004
Gary L. Forbes
  Director   June 30, 2004
James H. Limmer
  Director   June 30, 2004
Hugh N. West
  Director   June 30, 2004
Jon Biro
  Executive Vice President, Chief Financial and Accounting Officer And Secretary
  January 14, 2008

 

